Case 4:20-cv-00007-JTJ Document 54 Filed 03/25/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

GREAT FALLS DIVISION
MICHAEL McNULTY,
Plaintiff, CV 20-07-GF-JTJ
Vs.
ORDER

AGRONOMY SCIENCES LLC d/b/a
HEFTY SEED COMPANY; and
DOES 1-10,

Defendants.

 

 

The Court conducted a hearing on Plaintiff’s motion to exclude Defendant’s
damage expert testimony on March 24, 2021. For the reasons stated in open court,

IT IS HEREBY ORDERED:

1.  Plaintiff’s Motion to Exclude Defendant’s Damage Expert Testimony
(Doc. 40) is DENIED.

2.  Defendant’s expert witness Katherine S. Dunlap must file an amended
rebuttal report on or before April 2, 2021. Ms. Dunlap’s amended report must omit
the opinions of Dr. Manganaro stated on page 9 of her original rebuttal report. The
spreadsheet attached to Ms. Dunlap’s original rebuttal report must be modified to

reflect that she is no longer relying on Dr. Manganaro’s recommendations that
Case 4:20-cv-00007-JTJ Document 54 Filed 03/25/21 Page 2 of 2

certain medical care and procedures should be eliminated from Plaintiff's life care plan.
3. Plaintiff may submit a sur-rebuttal report on or before

April 16, 2021. The sur-rebuttal report may address Dr. Manganaro’s opinions

regarding Plaintiff's life expectancy, and it may address Ms. Dunlap’s opinions

regarding Plaintiff's life care plan.

DATED this 25th day of March, 2021.

ae ~~) 2
we eee
ti Johnston) ~~
United States Magistrate Judge

4
